DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 30 October 2017, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing (US 2015/0012501).

As per claim 1, Xing teaches a dynamic pattern recognition and data reconciliation computing platform comprising: at least one processor [at least one embodiment includes at least one processor, and at least one memory including computer program code for one or more computer programs, the at least one memory and the computer program code configured to, with the at least one processor, cause, at least in part, the apparatus to perform the functions of the system (para. 0004, fig. 1, etc.)]; a communication interface communicatively coupled to the at least one processor [the system may include a communication interface (fig. 1, etc.)]; and memory storing computer-readable instructions [at least one embodiment includes at least one processor, and at least one memory including computer program code for one or more computer programs, the at least one memory and the computer program code configured to, with the at least one processor, cause, at least in part, the apparatus to perform the functions of the system (para. 0004, fig. 1, etc.)] that, when executed by the at least one processor, cause the dynamic pattern recognition and data reconciliation computing platform to: receive a plurality of data sets including at least a first data set and a second data set [the system receives data from a variety of sources upon which to perform pattern recognition, matching, correction, etc. (paras. 0002, 0027-29, etc.)]; compare the at least a first data set to the at least a second data set, comparing including: using a first plurality of machine learning datasets to identify a first data element of the first data set to be compared to a second data element of the second data set [a machine learning model/algorithm may be used for pattern matching and learning weights for the matching (paras. 0029-32, 0051-60, etc.)]; determine whether at least one of: a pattern of the first data element and a value of the first data element matches at least one of: a pattern of the second data element and a value of the second data element [the system may perform pattern matching to detect matches between items/patterns in the data sets (paras. 0029-32, etc.)]; responsive to determining that the at least one of: the pattern of the first data element and the value of the first data element matches the at least one of: the pattern of the second data element and the value of the second data element, using the first plurality of machine learning datasets to identify a third data element to compare to a fourth data element [the system may perform pattern matching to detect matches between items/patterns in the data sets (paras. 0029-32, etc.)]; responsive to determining that the at least one of: the pattern of the first data element and the value of the first data element does not match the at least one of: the pattern of the second data element and the value of the second data element, predict, based on a second plurality of machine learning datasets, a proposed corrective action to modify at least one of: the first data element and the second data element [another machine learning model/algorithm may be used, based upon the assigned weights in the pattern matching, to provide corrections to data items (paras. 0035-39, etc.)]; and transmit an instruction to execute the proposed corrective action [the system may decide to automatically provide corrections or provide an indication for confirmation to a user, depending on set thresholds for confirmation (paras. 0034, 0058, etc.)].

As per claim 2, Xing teaches instructions that, when executed, cause the dynamic pattern recognition and data reconciliation platform to: determine whether the pattern of the first data element matches a previously stored pattern; and responsive to determining that the pattern of the first data element does not match the previously stored pattern, identifying the pattern of the first data element as a new pattern [the pattern recognition and matching may identify new records in the database(s) (paras. 0031-35, 0061-62, etc.)].

As per claim 3, Xing teaches instructions that, when executed, cause the dynamic pattern recognition and data reconciliation platform to: generate a user [the pattern recognition and matching may identify new records in the database(s), which may include user provided additions (paras. 0031-35, 0061-62, 0066-67, etc.)].

As per claim 4, Xing teaches wherein modifying at least one of: the first data element and the second data element further includes modifying one of the first data element and the second data element to match at least one of: the pattern or value of the other of the first data element and the second data element [another machine learning model/algorithm may be used, based upon the assigned weights in the pattern matching, to provide corrections to data items (paras. 0035-39, etc.)].

As per claim 8, see the rejection of claim 1, above.

As per claim 9, see the rejection of claim 2, above.

As per claim 10, see the rejection of claim 3, above.

As per claim 11, see the rejection of claim 4, above.

As per claim 15, see the rejection of claim 1, above, wherein Xing teaches one or more non-transitory computer-readable media storing the instructions [at least one embodiment computer-readable storage medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause, at least in part, an apparatus to perform the functions of the system (para. 0005, fig. 1, etc.)].

As per claim 16, see the rejection of claim 2, above.

As per claim 17, see the rejection of claim 3, above.

As per claim 18, see the rejection of claim 4, above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 12-14, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing (US 2015/0012501) in view of Gorman (US 2019/0012733 – Provisional No. 62/529191 cited below).

As per claim 5, Xing teaches the dynamic pattern recognition and data reconciliation computing platform of claim 1, as described above.
While Xing teaches determining whether to automatically provide correction or to request user confirmation (see, e.g., Xing: paras. 0034, 0058, etc.) it does not explicitly teach instructions that, when executed, cause the dynamic pattern recognition and data 
Gorman teaches instructions that, when executed, cause the dynamic pattern recognition and data reconciliation platform to: prior to transmitting the instruction to execute the proposed corrective action, determine whether previous occurrences of the proposed corrective action were executed at least a threshold number of times; responsive to determining that the previous occurrences of the proposed corrective action were executed at least a threshold number of times, automatically transmit the instruction to execute the proposed corrective action; and responsive to determining that the previous occurrences of the proposed corrective action were not executed at least a threshold number of times, request user input prior to executing the proposed corrective action [automatic data reconciliation may be applied, the automatic data reconciliation may be activated or deactivated by the user, or the automatic reconciliation may be turned off for a new user then turned on as more data is gathered from the user (the “new” user being the threshold) (para. 0057, etc.)].
Xing and Gorman are analogous art, as they are within the same field of endeavor, namely pattern matching and data reconciliation.

Because both Xing and Gorman teach systems which may perform automatic or manual data correction/reconciliation, it would have been obvious to one of ordinary skill in the art to use a new user threshold for activating/deactivating the automatic reconciliation, as taught by Gorman, for determining whether to perform automatic reconciliation/correction in the system taught by Xing, to achieve the predictable result of learning a user’s input patterns.
Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

As per claim 6, Xing/Gorman teaches wherein requesting user input prior to executing the proposed corrective action includes: generate a user interface requesting user input to execute the proposed corrective action; and transmit the user interface requesting user input to execute the proposed corrective action to a computing device for display [the system may decide to automatically provide corrections or provide an indication for confirmation to a user, depending on set thresholds for confirmation (Xing: paras. 0034, 0058, etc.) via a user interface (Xing: paras. 0009-10, 0038, etc.)].

As per claim 7, Xing/Gorman teaches instructions that, when executed, cause the dynamic pattern recognition and data reconciliation platform to: prior to transmitting the instruction to execute the proposed corrective action, determine whether an immediately preceding occurrence of the proposed corrective action was executed; responsive to determining that the immediately preceding occurrence of the proposed corrective action was executed, automatically transmit the instruction to execute the proposed corrective action; and responsive to determining that the immediately preceding occurrence of the proposed corrective action was not executed at least a threshold number of times, requesting user input prior to transmitting the instruction to execute the proposed corrective action [automatic data reconciliation may be applied, the automatic data reconciliation may be activated or deactivated by the user, or the automatic reconciliation may be turned off for a new user then turned on as more data is gathered from the user (the “new” user being the threshold of whether there is an immediately preceding action by the user) (Gorman: para. 0057, etc.)].

As per claim 12, see the rejection of claim 5, above.

As per claim 13, see the rejection of claim 6, above.

As per claim 14, see the rejection of claim 7, above.



As per claim 20, see the rejection of claim 6, above.

As per claim 21, see the rejection of claim 7, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-21 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narasimha (US 2017/0177584) – discloses an automatic pattern matching and data cleaning/reconciliation system.

If a copy of a provisional application listed on the bottom portion of the accompanying Notice of References Cited (PTO-892) form is not included with this Office action and the PTO-892 has been annotated to indicate that the copy was not readily available, it is because the copy could not be readily obtained when the Office action was mailed.  Should applicant desire a copy of such a provisional application, applicant should promptly request the copy from the Office of Public Records (OPR) in accordance with 37 CFR 1.14(a)(1)(iv), paying the required fee under 37 CFR 

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE GIROUX/Primary Examiner, Art Unit 2125